Citation Nr: 0114602	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1940 to July 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4).  The term "preclude locomotion" 
means the necessity for regular and constant use of a 
wheelchair, braces, or crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
might be possible.  

The veteran is service-connected for left total knee 
replacement, rated as 30 percent disabling, and appendectomy, 
rated as non-compensable.  In addition, the veteran receives 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU) effective from July 3, 
1996.  The veteran has also been granted compensation under 
38 U.S.C.A. § 1151 for above the knee amputation on the 
right.  With regard to the fourth criterion, their argument 
is again that this criterion is met due to the combination of 
his shoulder and knee disabilities.  

Likewise, although the private medical opinions of record 
indicate that the veteran is essentially non-ambulatory, both 
the upper and lower extremity disabilities were taken into 
account in these assessments.  

In a precedent opinion, VA General Counsel held that a 
veteran with a disability that resulted from VA 
hospitalization or medical or surgical treatment who has been 
determined eligible for compensation "as if" such injury 
were service-connected pursuant to 38 U.S.C.A. § 1151 is not 
eligible for specially adapted housing or a special home 
adaptation grant as a result of the disability caused by VA 
medical care.  VAOPGCPREC 24-97 (July 3, 1997).  As such, the 
first criterion cannot be met as the disability of the right 
lower extremity cannot be considered.  However, the Board 
notes that the veteran and his representative have raised the 
issue of service connection for shoulder disability as 
secondary to wheelchair use due to right and left lower 
extremity disabilities.  

In light of the foregoing, the Board finds that the issue of 
service-connected for shoulder disability must be first be 
adjudicated.  If, and only if, service connection is granted, 
the veteran should be afforded a VA orthopedic examination in 
order to determine whether the veteran's service-connected 
left knee disability and any shoulder disability which has 
been service-connected results in the loss or loss of use of 
one lower extremity together with the loss or loss of use of 
one upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

Should the veteran be afforded this examination, the Board 
emphasizes to the veteran that the information to be obtained 
on VA examination is vitally important to resolving the 
issues on appeal; hence, any failure to report to a scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  The veteran should be mindful of this 
notification.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Accordingly, the RO should provide the veteran all necessary 
notification and assistance per the Veterans Claims 
Assistance Act of 2000.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should review the veteran's 
claim for entitlement to service 
connection for bilateral shoulder 
disabilities as secondary to wheelchair 
use due to right and left lower extremity 
disabilities and in light of Allen v. 
Brown, 7 Vet. App. 439 (1995).  If that 
claim is not resolved to his 
satisfaction, the veteran and his 
representative should so be advised by 
separate letter that includes 
notification of appellate rights.  If the 
veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue.  This issue is not on appeal but 
is inextricably intertwined with the 
issue on appeal.

2.  If, and only if, service connection 
is granted for a shoulder disability, the 
veteran should be afforded a VA 
orthopedic examination.  The claims file 
should be made available to and be 
reviewed by the examiner.  The examiner 
should opine as to whether the veteran's 
service-connected left knee disability 
and any shoulder disability which has 
been service-connected results in the 
loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The complete 
rationale for each conclusion reached 
should be set forth in a report.

3.  In regard to the service-connected 
left lower extremity disability, the 
postoperative status has been described 
as loose and, in April 2000, poorly 
functioning.  However, a 30 percent 
evaluation has been assigned.  In the 
event that an examination is conducted, 
it is hoped that the examination report 
would be adequate.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
entitlement to specially adapted housing 
assistance or a special home adaptation 
grant.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


